TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00506-CV


                                         C. V., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
            NO. 19-1044, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant C. V. filed her notice of appeal on October 14, 2020. The appellate

record was complete on December 4, 2020, making appellant’s brief due on December 24, 2020.

On December 22, 2020, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Amanda J. Wilhelm to file

appellant’s brief no later than January 12, 2021. If the brief is not filed by that date, counsel may

be required to show cause why she should not be held in contempt of court.

               It is ordered on December 23, 2020.
Before Justices Goodwin, Triana, and Smith




                                             2